   2:18-mn-02873-RMG Date Filed 03/30/20 Entry Number 536 Page 1 of 2
         Case MDL No. 2873 Document 675 Filed 07/31/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA
                            CHARLESTON DIVISION

                                           )
IN RE: AQUEOUS FILM-FORMING                )    MDL No. 2:18-mn-2873-RMG
FOAMS PRODUCTS LIABILITY                   )
LITIGATION                                 )    CASE MANAGEMENT ORDER
                                           )    NO. 10.A
                                           )
                                           )    This Order Relates to All Actions.
                                           )
                                           )
                                           )

                        Appointment of Additional Counsel to
                            Plaintiffs’ Executive Committee
                    For the March 2020 through March 2021 Term

     1. In CMO No. 10, the Court appointed, inter alia, counsel as Plaintiffs’ Co-Lead

        Counsel, Liaison Counsel, and to Plaintiffs’ Executive Committee (“PEC”) for the

        March 2020 through March 2021 term.

     2. The Court hereby also appoints to the PEC:

        J. Edward Bell, III
        Bell Legal Group
        219 Ridge Street
        Georgetown, SC 29440

     3. This designation is of a personal nature. Accordingly, the Court looks to this counsel

        to undertake personal responsibility to perform the designated functions and, should

        he become unable to do so, the Court reserves the discretion to replace counsel on the

        PEC’s request or on the Court’s own motion.

     4. This designation is for a period of one year. The appointee must apply for continued

        service thereafter.
    2:18-mn-02873-RMG Date Filed 03/30/20 Entry Number 536 Page 2 of 2
          Case MDL No. 2873 Document 675 Filed 07/31/20 Page 2 of 2




       AND IT IS SO ORDERED.



                                        _s/Richard Mark Gergel_________
                                        Richard Mark Gergel
                                        United States District Judge

March 30, 2020
Charleston, South Carolina




                                    2
